Claims Allowed
1.	Claims 1-5, 7-12, 14-18 and 20 are allowed.
Reasons for Allowance
2.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 1 identifies the distinct features: “driving a first subpixel at a first position and a second subpixel at a second position of a same pixel by driving voltages with opposite polarites (FIG. 2’s 6th box); and driving a third subpixel of a first pixel unit and a fourth subpixel of a second pixel unit, respectively, by driving voltages with different voltage grades (FIG. 2’s 7th box); wherein the first and second pixel units are arranged adjacent to each other in the display panel (FIG. 2’s 7th box)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2012/0162172 A1 to Lee et al. (“Lee”), U.S. Patent Pub. No. 2014/0150045 A1 to Mochinaga et al. (“Mochinaga”) and U.S. Patent Pub. No. 2011/0187705 A1 to Lan et al. (“Lan”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	As to claim 1, Lee discloses a method for driving a display device (FIGs. 1 and 4; ¶¶0031, 0034-0037, 0044-0047, 0049-0050), comprising: presetting natural numbers N(N=2) and M(M=2) that are greater than 1 (FIG. 1: top electrode of CLC; FIG. 4; ¶¶0033, 0048-0050, 0053 – natural numbers N=2 and M=2 are inherently preset, given that the polarity of a pixel electrode{top electrode of CLC} is reversed once .
setting, by a timer controller(200)(FIG. 1; ¶¶0032, 0034), the display device (FIG. 1; ¶0031) in a two-dimensional display state or a three-dimensional display state when the timer controller(200)(FIG. 1; ¶¶0032, 0034) causes the display device to enter a three-dimensional display mode or a two-dimensional display mode (FIG. 1: 210; ¶¶0032, 0034-0036); reversing a polarity of a pixel electrode(top electrode of CLC)(FIG. 1; ¶0033) once every N number(N=2) frames for a left eye and reversing a polarity of a pixel electrode(top electrode of CLC)(FIG. 1; ¶0033) once every M(M=2) number frames for a right eye during the three-dimensional display mode when a polarity reversal signal is output (FIG. 4; ¶¶0033, 0048-0050, 0053).
	Lee does not expressly disclose wherein the natural numbers N and M are different from each other; switching, by a timer controller, the display device from a two-dimensional display state to a three-dimensional display state when the timer controller causes the display device to enter a three-dimensional display mode from a two-dimensional display mode;
	dividing pixel units of a display panel into groups of pixel units, each of the groups of pixel units having three rows of serially arrayed pixel units; driving two adjacent rows of pixel units of the three rows of serially arrayed pixel units by driving voltages with a same polarity; driving a first subpixel at a first position and a second subpixel at a second position of a same pixel by driving voltages with opposite polarites; and driving a third subpixel of a first pixel unit and a fourth subpixel of a second pixel unit, respectively, by driving voltages with different voltage grades; wherein the first and second pixel units are arranged adjacent to each other in the display panel.
	Mochinaga discloses switching, by a timer controller(213)(FIG. 6; ¶¶0132-0134, 0136-0137), the display device(200)(FIG. 1; ¶¶0056, 0137) from a two-dimensional display state to a three-dimensional display state when the timer controller(213)(FIG. 6; ¶¶0132-0134, 0136-0137) causes the display device(200)(FIG. 1; ¶¶0056, 0137) to enter a three-dimensional display mode from a two-dimensional display mode (¶0137).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee with Mochinaga to provide a method for driving a display device that displays images according to the viewer’s desired playback mode (see e.g., ¶¶0008-0010 and 0012).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Lan discloses presetting natural numbers N and M(N=4, M=2 and N=2, M=4) that are greater than 1, wherein the natural numbers N and M(N=4, M=2 and N=2, M=4) are different from each other (Fig. 6; ¶¶0016, 0021 – the polarity of the data signals are applied according to the following repeating pattern: (i) first the left eye is switched in N=4 frames and the polarity of the data signal applied to the right eye is switched in M=2 frames {e.g., FIG. 6: top row far left pixel of frame F1 of the left-eye image is positive and is not changed polarity for the left-eye image until four frames later when frame F5 is negative, while the top row far left pixel of frame F2 of the right-eye image is positive and changes polarity two frames later when frame F4 of the right-eye image is negative; and (ii) subsequently switched in N=2 frames when the left eye image is changed from negative in frame F5 to positive in frame F7, given that frames F7-F12 repeat the pattern of frames F1-F6, while M=4 when the right eye image is changed from negative in frame F4 that continues to be negative in frame F6 and changes polarity in frame F8 to be positive, given that F8 has the same pattern as F2);
dividing pixel units of a display panel into groups of pixel units (FIG. 6: F1-F6; ¶0021 - pixels corresponding to each frame may be divided into two groups of pixel units {i.e., rows 1-3 of pixels of each frame and rows 4-6 of each frame}), each of the groups of pixel units having three rows of serially arrayed pixel units (FIG. 6: F1-F6; ¶0021 - pixels corresponding to each frame may be divided into two groups of pixel units {i.e., rows 1-3 of pixels of each frame and rows 4-6 of each frame}); driving two adjacent rows of pixel units of the three rows of serially arrayed pixel units by driving voltages with a same polarity (FIG. 6: F1-F6; ¶0021 - pixels corresponding to each frame may be divided into two groups of pixel units {i.e., rows 1-3 of pixels of each ; driving a first pixel at a first position(frame F1’s pixel in the top row at the far left has a + polarity)(FIG. 6; ¶0021) and a second pixel at a second position(frame F1’s pixel in the top row, second to the right from the far left has a - polarity)(FIG. 6; ¶0021) of a same pixel (FIG. 6: F1-F6; ¶0021 - pixels corresponding to each frame may be divided into two groups of pixel units {i.e., rows 1-3 of pixels of each frame and rows 4-6 of each frame}, e.g., the first row of frame F1 is a pixel unit) by driving voltages with opposite polarites(+ and -)(FIG. 6; ¶0021); and driving a third pixel(frame F1’s pixel in the top row, third to the right from the far left has a + polarity)(FIG. 6; ¶0021) of a first pixel unit(F1’s top row of pixels)(FIG. 6; ¶0021) and a fourth pixel (fourth pixel from the far left of F1’s second row of pixels) of a second pixel unit(F1’s second row of pixels), respectively, by driving voltages (Lan: FIG. 6: F1-F6; ¶¶0008, 0016, 0021 – driving voltages are applied to pixels corresponding to each frame that may be divided into two groups of pixel units {i.e., rows 1-3 of pixels of each frame and rows 4-6 of each frame}, e.g., the first row of frame F1 is a first pixel unit and the second row of pixels is a second pixel unit).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee and Mochinaga with Lan to provide a method for driving a display device that improves 3D image uniformity (¶0020).
Lee modified by Mochinaga and Lan do not teach “driving a first subpixel at a first position and a second subpixel at a second position of a same pixel by driving voltages with opposite polarites; and driving a third subpixel of a first pixel unit and a fourth subpixel of a second pixel unit, respectively, by driving voltages with different voltage grades; wherein the first and second pixel units are arranged adjacent to each other in the display panel”, with all other limitations as claimed.
Independent claim 8 identifies the distinct features: “driving a first subpixel at a first position and a second subpixel at a second position of a same pixel by driving voltages with opposite polarites (FIG. 2’s 6th box); and driving a third subpixel of a first pixel unit and a fourth subpixel of a second pixel unit, respectively, by driving voltages with different voltage grades (FIG. 2’s 7th box); wherein the first pixel unit and the second pixel unit are arranged adjacent to each other in the display panel (FIG. 2’s 7th box)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2012/0162172 A1 to Lee et al. (“Lee”), U.S. Patent Pub. No. 2014/0150045 A1 to Mochinaga et al. (“Mochinaga”), U.S. Patent Pub. No. 2011/0187705 A1 to Lan et al. (“Lan”) and U.S. Patent Pub. No. 2015/0109270 A1 to Ito, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  
As to claim 8, Lee discloses a display device (FIG. 1; ¶0031), comprising: a display controller(300)(FIG. 1; ¶¶0037, 0045) configured to drive the display device (FIG. 1: 300; ¶¶0031, 0037, 0045), wherein the display controller(300)(FIG. 1; ¶¶0037, 0045); a timer controller(200)(FIG. 1; ¶¶0034, 0042-0044, 0049) is adapted to: preset natural numbers N(N=2) and M(M=2) that are greater than 1(FIG. 1: top electrode of CLC; FIG. 4; ¶¶0033-0034, 0042-0044, 0048-0050, 0053 – natural numbers N=2 and M=2 are inherently preset, given that the polarity of a pixel electrode{top electrode of CLC} is reversed once every N=2 number of frames for a left eye and reversed once every M=2 number frames for a right eye during the three-dimensional display mode when a polarity reversal signal is output); and a timer controller(200)(FIG. 1; ¶¶0032, 0034, especially – “The controller 200 includes a mode decider 210 and a control signal generator 230…the mode decider 210 determines whether the received image signal D_SIGNAL is a two-dimensional (2D) flat image or a three-dimensional (3D) stereoscopic image”; and 0036, especially – “The control signal generator 230 generates the 2D reverse signal 2D_REV and the 3D reverse signal 3D_REV having frame frequencies different from each other according to the image mode, and provides the 2D reverse signal 2D_REV and the 3D reverse signal 3D_REV to the data driver 300”) adapted to: set, the display device (FIG. 1; ¶0031) in a two-dimensional display state or a three-dimensional display state when the timer controller(200)(FIG. 1; ¶¶0032, 0034) causes the display device (FIG. 1; ¶0031) to enter a three-dimensional display mode or a two-dimensional display mode (FIG. 1: 210; ¶¶0032, 0034, especially – “The controller 200 includes a mode decider 210 and a control signal generator 230…the mode decider 210 determines whether the received image signal D_SIGNAL is a two-dimensional (2D) flat image or a three-dimensional (3D) stereoscopic image…a frame frequency of image data for the 2D flat image may be about 60 Hz or about 120 Hz…a frame frequency of image data for the 3D stereoscopic image may be about 20 Hz”, 0035, especially – “The control signal ; reverse a polarity of a pixel electrode once every N(N=2) number of frames for a left eye and reverse a polarity of a pixel electrode once every M(M=2) number of frames for a right eye during the three-dimensional display mode when a polarity reversal signal is output (FIG. 4; ¶¶0033, 0048-0050, 0053).
Lee does not expressly disclose the display controller is adapted to: preset natural numbers N and M that are greater than 1, wherein the natural numbers N and M are different from each other; and a timer controller adapted to: switch, the display device from a two-dimensional display state to a three-dimensional display state when the timer controller causes the display device to enter a three-dimensional display mode from a two-dimensional display mode;
divide pixel units of a display panel into groups of pixel units, each of the groups of pixel units having three rows of serially arrayed pixel units; driving two adjacent rows of pixel units of the three rows of serially arrayed pixel units by driving voltages with a same polarity; driving a first subpixel at a first position and a second subpixel at a second position of a same pixel by driving voltages with opposite polarites; and driving a third subpixel of a first pixel unit and a fourth subpixel of a second pixel unit, respectively, by driving voltages with different voltage grades, wherein the first pixel unit and the second pixel unit are arranged adjacent to each other in the display panel.
Mochinaga discloses and a timer controller(213)(FIG. 6; ¶¶0132-0134, 0136-0137) adapted to: switch (FIG. 6: 213; ¶¶0132-0134, 0136-0137), the display device(200)(FIG. 1; ¶¶0056, 0137) from a two-dimensional display state to a three-dimensional display state when the timer controller(213)(FIG. 6; ¶¶0132-0134, 0136-0137) causes the display device(200)(FIG. 1; ¶¶0056, 0137) to enter a three-dimensional display mode from a two-dimensional display mode (¶0137).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee modified by Mochinaga to provide a display device that displays images according to the viewer’s desired playback mode (see e.g., ¶¶0008-0010 and 0012).
Lan discloses preset natural numbers N and M(N=4, M=2 and N=2, M=4) that are greater than 1, wherein the natural numbers N and M(N=4, M=2 and N=2, M=4) are different from each other (Fig. 6; ¶¶0016, 0021 – the polarity of the data signals are applied according to the following repeating pattern: (i) first the left eye is switched in N=4 frames and the polarity of the data signal applied to the right eye is switched in M=2 frames {e.g., FIG. 6: top row far left pixel of frame F1 of the left-eye image is positive and is not changed polarity for the left-eye image until four frames later when frame F5 is negative, while the top row far left pixel of frame F2 of the right-eye image is positive and changes polarity two frames later when frame F4 of the right-eye image is negative; and (ii) subsequently switched in N=2 frames when the left eye image is changed from negative in frame F5 to positive in frame F7, given that frames F7-F12 
divide pixel units of a display panel into groups of pixel units (FIG. 6: F1-F6; ¶0021 - pixels corresponding to each frame may be divided into two groups of pixel units {i.e., rows 1-3 of pixels of each frame and rows 4-6 of each frame}), each of the groups of pixel units having three rows of serially arrayed pixel units (FIG. 6: F1-F6; ¶0021 - pixels corresponding to each frame may be divided into two groups of pixel units {i.e., rows 1-3 of pixels of each frame and rows 4-6 of each frame}); driving two adjacent rows of pixel units of the three rows of serially arrayed pixel units by driving voltages with a same polarity (FIG. 6: F1-F6; ¶0021 - pixels corresponding to each frame may be divided into two groups of pixel units {i.e., rows 1-3 of pixels of each frame and rows 4-6 of each frame} in which any two adjacent rows of pixel units in each group with a same polarity e.g., row 1 and row 2 of frame F1 are driven with positive polarity as well as negative polarity.  Moreover, while FIG. 6 depicts dot/pixel inversion driving, column inversion driving may instead be performed {see e.g., ¶0022 and claim 5}.); driving a first pixel at a first position(frame F1’s pixel in the top row at the far left has a + polarity)(FIG. 6; ¶0021) and a second pixel at a second position(frame F1’s pixel in the top row, second to the right from the far left has a - polarity)(FIG. 6; ¶0021) of a same pixel (FIG. 6: F1-F6; ¶0021 - pixels corresponding to each frame may be divided into two groups of pixel units {i.e., rows 1-3 of pixels of each frame and rows 4-6 of each frame}, e.g., the first row of frame F1 is a pixel unit) by driving voltages with opposite polarites(+ and -)(FIG. 6; ¶0021); and driving a third pixel(frame F1’s pixel  of a first pixel unit(F1’s top row of pixels)(FIG. 6; ¶0021) and a fourth pixel (fourth pixel from the far left of F1’s second row of pixels) of a second pixel unit (F1’s second row of pixels), respectively, by driving voltages with different voltage (Lan: FIG. 6: F1-F6; ¶¶0008, 0016, 0021 – driving voltages are applied to pixels corresponding to each frame that may be divided into two groups of pixel units {i.e., rows 1-3 of pixels of each frame and rows 4-6 of each frame}, e.g., the first row of frame F1 is a first pixel unit and the second row of pixels is a second pixel unit).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee and Mochinaga with Lan to provide a display device that improves 3D image uniformity (¶0020).
Ito discloses the display controller and a controller are one integrated circuit(200)(FIG. 2; ¶0041).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee modified by Mochinaga and Lan with Ito to provide a display device that is more compact has more secure electrical connections.
Lee modified by Mochinaga, Lan and Ito teach the display controller is adapted to: preset natural numbers N and M that are greater than 1, wherein natural numbers N and M are different from each other (Lee: FIG. 1: top electrode of CLC, 200; FIG. 4; ¶¶0033-0034, 0042-0044, 0048-0050, 0053; Lan: Fig. 6; ¶¶0016, 0021; Ito: FIG. 2: 200; ¶0041).
Lee modified by Mochinaga, Lan and Ito does not teach driving a first subpixel at a first position and a second subpixel at a second position of a same pixel by driving voltages with opposite polarites; and driving a third subpixel of a first pixel unit and a fourth subpixel of a second pixel unit, respectively, by driving voltages with different voltage grades with all other limitations as claimed.
Independent claim 15 identifies the distinct features: “drive a first subpixel at a first position and a second subpixel at a second position of a same pixel unit by driving voltages with opposite polarites (FIG. 2’s 6th box); and driving a third subpixel of a first pixel unit and a fourth subpixel of a second pixel unit, respectively, by driving voltages with different voltage grades (FIG. 2’s 7th box); wherein the first and the second pixel units are arranged adjacent to each other in the display panel (FIG. 2’s 7th box)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2012/0162172 A1 to Lee et al. (“Lee”), U.S. Patent Pub. No. 2014/0150045 A1 to Mochinaga et al. (“Mochinaga”), and U.S. Patent Pub. No. 2011/0187705 A1 to Lan et al. (“Lan”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  
As to claim 15, Lee discloses preset natural numbers N(N=2) and M(M=2) that are greater than 1(FIG. 1: top electrode of CLC; FIG. 4; ¶¶0033, 0048-0050, 0053 –  natural numbers N=2 and M=2 are inherently preset, given that the polarity of a pixel electrode{top electrode of CLC} is reversed once every N=2 number of frames for a left eye and reversed once every M=2 number frames for a right eye during the three-dimensional display mode when a polarity reversal signal is output);
, by a timer controller(200)(FIG. 1; ¶¶0032, 0034-0036), the display device (FIG. 1; ¶0031) in a two-dimensional display state or a three-dimensional display state when the timer controller(200)(FIG. 1; ¶¶0032, 0034) causes the display device (FIG. 1; ¶0031) to enter a three-dimensional display mode or a two-dimensional display mode (FIG. 1: 210; ¶¶0032, 0034, especially – “The controller 200 includes a mode decider 210 and a control signal generator 230…the mode decider 210 determines whether the received image signal D_SIGNAL is a two-dimensional (2D) flat image or a three-dimensional (3D) stereoscopic image…a frame frequency of image data for the 2D flat image may be about 60 Hz or about 120 Hz…a frame frequency of image data for the 3D stereoscopic image may be about 20 Hz”, 0035, especially – “The control signal generator 230 generates control signals controlling the data driver…The control signals may include a vertical synchronizing signal STV, a load signal TP, and a reverse signal”; 0036, especially – “The control signal generator 230 generates the 2D reverse signal 2D_REV and the 3D reverse signal 3D_REV having frame frequencies different from each other according to the image mode, and provides the 2D reverse signal 2D_REV and the 3D reverse signal 3D_REV to the data driver 300”); reverse a polarity of a pixel electrode once every N(N=2) number of frames for a left eye and reverse a polarity of a pixel electrode once every M (M=2)number of frames for a right eye during the three-dimensional display mode when a polarity reversal signal is output (FIG. 4; ¶¶0033, 0048-0050, 0053).
Lee does not expressly disclose a computer program product comprising a non-transitory computer-readable storage medium storing a computer program which, when executed by a processor of a display device, causes the processor to: preset natural numbers N and M that are greater than 1, wherein natural numbers N and M are different from each other; switch, by a timer controller, the display device from a two-dimensional display state to a three-dimensional display state when the timer controller causes the display device to enter a three-dimensional display mode from a two-dimensional display mode;
divide pixel units of a display panel into groups of pixel units, each of the groups of pixel units having three rows of serially arrayed pixel units; drive two adjacent rows of pixel units of the three rows of serially arrayed pixel units by driving voltages with a same polarity; drive a first subpixel at a first position and a second subpixel at a second position of a same pixel by driving voltages with opposite polarites; and driving a third subpixel of a first pixel unit and a fourth subpixel of a second pixel unit, respectively, by driving voltages with different voltage grades, wherein the first and the second pixel units are arranged adjacent to each other in the display panel.
Mochinaga discloses a computer program product comprising a non-transitory computer-readable storage medium storing a computer program (¶0285) which, when executed by a processor (¶0285) of a display device(200)(FIG. 1; ¶¶0056, 0137, 0285), causes the processor (¶0285) to: carry out functions of the display device(200)(FIG. 1; ¶¶0056, 0137, 0285) including switch (FIG. 6: 213; ¶¶0132-0134, 0136-0137, 0285), by a timer controller(213)(FIG. 6; ¶¶0132-0134, 0136-0137), the display device(200)(FIG. 1; ¶¶0056, 0137) from a two-dimensional display state to a three-dimensional display state when the timer controller(213)(FIG. 6; ¶¶0132-0134, 0136-0137) causes the display device(200)(FIG. 1; ¶¶0056, 0137) to enter a three-dimensional display mode from a two-dimensional display mode (¶0137).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee with Mochinaga to provide a display device: (i) that displays images according to the viewer’s desired playback mode (see e.g., ¶¶0008-0010 and 0012); (ii) the operations of which may be updated/changed given that software/programming may be readily updated/changed.
Lan discloses preset natural numbers N and M(N=4, M=2 and N=2, M=4) that are greater than 1, wherein natural numbers N and M(N=4, M=2 and N=2, M=4) are different from each other (Fig. 6; ¶¶0016, 0021 – the polarity of the data signals are applied according to the following repeating pattern: (i) first the left eye is switched in N=4 frames and the polarity of the data signal applied to the right eye is switched in M=2 frames {e.g., FIG. 6: top row far left pixel of frame F1 of the left-eye image is positive and is not changed polarity for the left-eye image until four frames later when frame F5 is negative, while the top row far left pixel of frame F2 of the right-eye image is positive and changes polarity two frames later when frame F4 of the right-eye image is negative; and (ii) subsequently switched in N=2 frames when the left eye image is changed from negative in frame F5 to positive in frame F7, given that frames F7-F12 repeat the pattern of frames F1-F6, while M=4 when the right eye image is changed from negative in frame F4 that continues to be negative in frame F6 and changes polarity in frame F8 to be positive, given that F8 has the same pattern as F2);
divide pixel units of a display panel into groups of pixel units (FIG. 6: F1-F6; ¶0021 - pixels corresponding to each frame may be divided into two groups of pixel , each of the groups of pixel units having three rows of serially arrayed pixel units (FIG. 6: F1-F6; ¶0021 - pixels corresponding to each frame may be divided into two groups of pixel units {i.e., rows 1-3 of pixels of each frame and rows 4-6 of each frame}); drive two adjacent rows of pixel units of the three rows of serially arrayed pixel units by driving voltages with a same polarity (FIG. 6: F1-F6; ¶0021 - pixels corresponding to each frame may be divided into two groups of pixel units {i.e., rows 1-3 of pixels of each frame and rows 4-6 of each frame} in which any two adjacent rows of pixel units in each group with a same polarity e.g., row 1 and row 2 of frame F1 are driven with positive polarity as well as negative polarity.  Moreover, while FIG. 6 depicts dot/pixel inversion driving, column inversion driving may instead be performed {see e.g., ¶0022 and claim 5}.); drive a first pixel at a first position(frame F1’s pixel in the top row at the far left has a + polarity)(FIG. 6; ¶0021) and a second pixel at a second position(frame F1’s pixel in the top row, second to the right from the far left has a - polarity)(FIG. 6; ¶0021) of a same pixel unit (FIG. 6: F1-F6; ¶0021 - pixels corresponding to each frame may be divided into two groups of pixel units {i.e., rows 1-3 of pixels of each frame and rows 4-6 of each frame}, e.g., the first row of frame F1 is a pixel unit) by driving voltages with opposite polarites(+ and -)(FIG. 6; ¶0021); and driving a third pixel(frame F1’s pixel in the top row, third to the right from the far left has a + polarity)(FIG. 6; ¶0021) of a first pixel unit(F1’s top row of pixels)(FIG. 6; ¶0021) and a fourth pixel (fourth pixel from the far left of F1’s second row of pixels) of a second pixel unit (F1’s second row of pixels), respectively, by driving voltages with different voltage (Lan: FIG. 6: F1-F6; ¶¶0008, 0016, 0021 – driving voltages are applied to pixels corresponding to each .
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee and Mochinaga with Lan to provide a display device that improves 3D image uniformity (¶0020).
Lee modified by Mochinaga and Lan do not teach drive a first subpixel at a first position and a second subpixel at a second position of a same pixel by driving voltages with opposite polarites; and driving a third subpixel of a first pixel unit and a fourth subpixel of a second pixel unit, respectively, by driving voltages with different voltage grades, wherein the first and the second pixel units are arranged adjacent to each other in the display panel, with all other limitations as claimed.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692